Citation Nr: 0702229	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-42 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to an increased rating for hearing loss of 
the left ear, currently evaluated as noncompensably 
disabling.

3.  Entitlement to an increased rating for left leg muscle 
strains, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1972 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2003 and February 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.


FINDINGS OF FACT

1.  There is nothing in law or fact to suggest that high 
cholesterol, in and of itself, causes impairment of earning 
capacity.

2.  Competent audiological evaluation reflects that the 
veteran's service-connected hearing loss is manifested by no 
worse than level I hearing acuity in the left ear.

3.  The veteran's service-connected muscle strain of the left 
leg is not manifested by limitation of motion of the 
associated joints; no more than slight disability to Muscle 
Group XIII (hamstring) or Muscle Group XIV (quadriceps) is 
shown.


CONCLUSIONS OF LAW

1.  High cholesterol is not a disability for which service 
connection can be granted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 4.1 (2006); Schedule for Rating 
Disabilities; Endocrine System Disabilities, 61 Fed. 
Reg. 20,440 (May 7, 1996).

2.  The criteria for a compensable rating for hearing loss of 
the left ear have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.3, 
4.7, 4.85, 4.86, Diagnostic Code 6100 (2006).

3.  The criteria for a compensable rating for left leg muscle 
strains have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 
4.45, 4.56, 4.59, 4.73, Diagnostic Code 5314 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through March 2003, April 2003, July 
2003, and December 2004 notice letters, the RO notified the 
veteran and his representative of the legal criteria 
governing his claims.  By statements of the case (SOC) in 
October 2004 and July 2005, as well as supplemental SOCs in 
July 2005 and January 2006, the RO notified them of the 
evidence that had been considered in connection with his 
claims and the bases for the denial of his claims.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claims, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the March 2003, April 2003, July 
2003, and December 2004 notice letters satisfy the statutory 
and regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the RO notified the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency.  The RO would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  
Additionally, the notice letters requested the veteran to 
submit medical evidence, opinions, statements, and treatment 
records regarding his disabilities.  The RO also told the 
veteran to submit anything in his possession that was 
pertinent to the issues.

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claims, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  Additionally, the RO properly re-adjudicated the 
claims in January 2006, which followed the December 2004 
notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  While the notice did not refer to criteria for 
assigning an effective date, see Dingess v. Nicholson, 
19 Vet. App. 473 (2006), this question is not before the 
Board and is not raised by the Board's order set forth 
herein.  Consequently, a remand of the issues on appeal is 
not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Jackson, Mississippi, and the VA Outpatient Clinic in 
Greenville, Mississippi.  Additionally, in September 2003, 
the veteran was provided VA examinations in relation to his 
hearing loss and muscle strain claims, the reports of which 
are of record.  Although the veteran's representative 
contends that further VA examination is warranted, the Board 
finds that the examinations of record are adequate for 
evaluating the veteran's current disability picture relating 
to hearing loss and muscle strain.  There is no indication in 
the evidence that the veteran's disability picture has 
worsened beyond what is depicted in those examination 
reports.  The veteran was also afforded a hearing before the 
Board in May 2006, the transcript of which is also of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claims on appeal that need to be obtained.

II. Analysis

A. Service Connection

Under the law, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for high cholesterol.  VA awards service 
connection for "disabilities."  See, e.g., 38 U.S.C.A. 
§ 1110 (West 2002).  The term "disability," as contemplated 
by VA regulation, contemplates impairment of earning 
capacity.  See 38 C.F.R. § 4.1 (2006).  Here, the record 
shows that the veteran has been found to have high 
cholesterol levels, including while in service.  However, 
there is nothing in law or fact to suggest that high 
cholesterol, in and of itself, diminishes earning capacity in 
any way.  Accordingly, high cholesterol cannot properly be 
considered a "disability" for purposes of VA benefits.  See 
Schedule for Rating Disabilities; Endocrine System 
Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) 
(indicating that diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are laboratory 
results and are not, in and of themselves, disabilities).  
Inasmuch as high cholesterol does not qualify as a 
"disability," the veteran's claim of service connection for 
that condition must be denied.

B. Increased Ratings

The veteran contends that his service-connected hearing loss 
and muscle strains have worsened and that they are more 
disabling than the current noncompensable (zero percent) 
ratings.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran filed his claims for increased ratings 
in July 2003.

1. Hearing Loss

During the May 2006 hearing, the veteran testified that he 
continues to have poor hearing as a result of driving heavy 
vehicles while in service.  He states that he cannot hear 
people talk very well and that he also turns up the TV and 
radio in order to hear.

The assigned evaluation for hearing loss is determined by 
mechanically applying the rating criteria to certified test 
results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the applicable criteria, ratings for hearing 
loss are determined in accordance with the findings obtained 
on audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests (Maryland 
CNC), together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  The rating criteria 
establish eleven auditory acuity levels designated from I to 
XI.  As set forth in the regulations, Tables VI, VIa, and VII 
are used to calculate the rating to be assigned.  See 
38 C.F.R. § 4.85 (Diagnostic Code 6100) (2006).

Additionally, the regulations allow for evaluating 
exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a) (2006).  When the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2006).

A review of the current medical evidence of record reflects 
that the veteran was afforded a VA audiological examination 
in September 2003.  The veteran was diagnosed with moderate 
to mild sensorineural hearing loss of the left ear.  The 
results correlate to level I hearing impairment for the left 
ear.  See 38 C.F.R. § 4.85 (Table VI).  The nonservice-
connected right ear is deemed to be at level I hearing 
impairment for evaluation purposes.  38 C.F.R. § 4.85(f).  
(In order for the right ear to be treated as though service 
connected, hearing impairment in the left must be compensable 
to a degree of 10 percent or more and hearing in the right 
must meet the provisions of 38 C.F.R. § 3.385.  38 C.F.R. 
§ 3.383(a)(3) (2006).  Here, neither is the case because the 
veteran is at level I in the left ear, and each pertinent 
threshold in the right ear is at 15 or lower and the veteran 
has 100 percent discrimination in that ear.  See 38 C.F.R. 
§ 3.385)  

When the levels of hearing impairment are combined under 
Table VII, a noncompensable rating is warranted.  Thus, based 
on the results of the most current VA audiological 
examination, the veteran does not warrant a higher rating for 
hearing loss.  § 4.86 is not for application because an 
exceptional pattern of hearing impairment is not shown.

Although the recent testing suggests some worsening when 
compared with an earlier VA examination from February 1993, 
the results still do not reflect hearing loss that rises to 
the level of a compensable rating.  There is no other 
competent medical evidence that is contrary to these 
findings.  The Board finds that the preponderance of the 
evidence is against a higher rating because one is not 
warranted according to the results of the current 
audiological evaluation of record.

2. Muscle Strains

The veteran was originally awarded service connection for a 
pulled hamstring muscle of the left leg by an August 1993 
rating decision.  The RO evaluated the disability as 
noncompensably disabling under Diagnostic Code 5313 for 
Muscle Group XIII, which is the appropriate muscle group for 
the hamstring.  However, in the summary portion of that 
rating decision, the RO also referred to a quadriceps strain 
for the same disability.  In the December 2003 rating 
decision, which is the subject of the current increased 
rating appeal, the disability is referred to as a quadriceps 
strain.  The diagnostic code for a hamstring disability was 
again applied.  Even so, a quadriceps disability is more 
accurately rated under Diagnostic Code 5314 for Muscle Group 
XIV.  In this case, the Board will address both the hamstring 
and the quadriceps of the left leg.  Accordingly, each 
Diagnostic Code will be considered.

Diagnostic Code 5313 provides evaluations for disability of 
Muscle Group XIII.  The functions of these muscles are as 
follows:  extension of hip and flexion of knee; outward and 
inward rotation of flexed knee; and acting with rectus 
femoris and sartorius (see XIV, 1, 2) synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt-over-pulley action at knee joint.  The muscle 
group includes the posterior thigh group, hamstring complex 
of 2-joint muscles:  (1) biceps femoris; (2) semimembranosus; 
and (3) semitendinosus.  Disability under this provision is 
evaluated as:  slight (0 percent), moderate (10 percent), 
moderately severe (30 percent), and severe (40 percent).  
38 C.F.R. § 4.73 (Diagnostic Code 5313) (2006).

Additionally, Diagnostic Code 5314 provides evaluations for 
disability of Muscle Group XIV.  The functions of these 
muscles are as follows:  extension of knee (2, 3, 4, 5); 
simultaneous flexion of hip and flexion of knee (1); tension 
of fascia lata and iliotibial (Maissiat's) band, acting with 
XVII (1) in postural support of body (6); and acting with 
hamstrings in synchronizing hip and knee (1, 2).  The muscle 
group includes the anterior thigh group:  (1) sartorius; (2) 
rectus femoris; (3) vastus externus; (4) vastus intermedius; 
(5) vastus internus; and (6) tensor vaginae femoris.  
Disability under this provision is also evaluated as:  slight 
(0 percent), moderate (10 percent), moderately severe (30 
percent), and severe (40 percent).  38 C.F.R. § 4.73 
(Diagnostic Code 5314).

As set forth in the above criteria, disabilities resulting 
from muscle injuries are classified as slight, moderate, 
moderately severe, and severe.  38 C.F.R. § 4.56(d) (2006).  
"Slight" muscle disability contemplates a simple wound of 
the muscle without debridement or infection; a service 
department record of a superficial wound with brief treatment 
and return to duty; healing with good functional results; and 
no cardinal signs or symptoms of muscle disability.  
Objectively, there is a minimal scar; no evidence of fascial 
defect, atrophy, or impaired tonus; and no impairment of 
function or metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56(d)(1).

"Moderate" muscle disability contemplates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection; a service department 
record or other evidence of in-service treatment for the 
wound; and a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, there are entrance and (if present) 
exit scars that are small or linear, indicating a short track 
of missile through muscle tissue; and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

"Moderately severe" muscle disability contemplates a 
through and through or deep penetrating wound by a small high 
velocity missile, or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; a service department record or 
other evidence showing hospitalization for a prolonged period 
for the wound; a record of consistent complaint of cardinal 
signs and symptoms of muscle disability; and, if present, 
evidence of inability to keep up with work requirements.  
Objectively, there are entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscle 
compared with the sound side; and tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).

"Severe" muscle disability contemplates a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding, and scarring; a service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound; a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries; and, if present, evidence of 
inability to keep up with work requirements.  Objectively, 
there are ragged, depressed, and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles swell and harden 
abnormally in contraction; and tests of strength, endurance, 
or coordinated movements indicate severe impairment of 
function when compared with the uninjured side. If present, 
the following are also signs of "severe" muscle disability:  
(a) x-ray evidence of minute, multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile; (b) adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (c) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (d) visible or 
measurable atrophy; (e) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (g) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lower 
threshold of fatigue, fatigue-pain, impairment of 
coordination; and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2006).  When evaluating musculoskeletal 
disabilities, VA must, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The Board finds that the claim for increased compensation for 
muscle strains of the left leg involving Muscle Groups XIII 
and XIV must be denied.  After a thorough review of the 
record, the current medical evidence provides no basis upon 
which the veteran's muscle disability should warrant a 
compensable rating.  Under 38 C.F.R. § 4.56, the muscle 
strains can only be characterized as "slight."  The service 
medical records indicate brief treatment for the strains with 
a return to duty.  The injuries healed with good functional 
results.  There was no debridement or infection.  The muscle 
strains did not involve scarring and there were no retained 
metallic fragments as the injuries were strains and did not 
result from a bullet, shrapnel, or other foreign body.  Based 
on the history of the injuries, no more than "slight" 
disability is warranted; thus, a noncompensable evaluation is 
appropriate.  See 38 C.F.R. § 4.56.

A review of the current medical evidence reveals VA treatment 
records from the Jackson VAMC and Greenville VAOPC.  Records 
dated from 2002 to 2005 are devoid of any complaints or 
treatment for a left leg muscle injury.  Musculoskeletal 
examinations were routinely normal.  In September 2003, the 
veteran was afforded a VA examination.  The only defect 
concerning the left thigh was a knot on the anterior aspect 
of the quadriceps.  The veteran reported that it ached at 
times of use, such as climbing or squatting.  The diagnosis 
was residuals of rupture to quadriceps of the left leg.  
Although there was an increase in prominence of the knot on 
left knee extension and some tenderness, there was no 
appreciative change in strength of the muscle.  The veteran 
denied any particular weakness.  Even with the persistent 
existence of the knot in the quadriceps, the objective 
evidence does not indicate that there is any discernible 
impairment to the muscle.  In light of the totality of the 
evidence, it is the Board's conclusion that the veteran's 
overall disability picture in terms of the type of injury, 
the history and complaints, and the objective findings more 
nearly approximates the criteria for no more than "slight" 
disability of Muscle Groups XIII and XIV.  The preponderance 
of the evidence is against the assignment of a higher 
schedular evaluation under Diagnostic Code 5313 or 5314.  See 
38 C.F.R. § 4.73.

(Although there are instances when a rating for a muscle 
group in the same anatomical region with another affected 
muscle group may be increased by one disability level-from 
moderate to moderately severe, for example-both muscle 
groups must display a compensable level of disability and 
each must act on different joints, which is not the case 
here.  38 C.F.R. § 4.55(e) (2006).)

The Board notes that the criteria set forth in 38 C.F.R. 
§ 4.56 pertains more so to a muscle injury involving invasion 
by a foreign body, such as a knife, bullet, or shrapnel 
fragment.  Accordingly, the Board has also considered whether 
a higher rating should be assigned for the veteran's 
disability under diagnostic codes pertaining to impairment of 
the hip and/or knee joint, and has concluded that it should 
not.  In the September 2003 examination report, the VA 
examiner specifically stated that range of motion of the left 
knee and the left thigh was within normal limits.  No 
additional functional loss was attributed to pain or 
weakness.  Under the circumstances, the Board concludes that 
there is no basis for the assignment of a higher schedular 
rating under any of the provisions relating to disability of 
the joints.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5251, 
5252, 5253, 5260, and 5261) (2006).

3. Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's hearing loss or muscle strains 
reflect so exceptional or unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2006).  In 
this case, there is no evidence showing that the disabilities 
result in marked interference with employment (i.e., beyond 
that contemplated in the evaluation assigned), or frequent 
periods of hospitalization, or evidence showing that the 
disabilities otherwise render impractical the application of 
the regular schedular standards.  In fact, his disabilities 
are accurately reflected by the schedular criteria.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has considered the veteran's written contentions 
with regard to his claim for increased ratings for his 
service-connected hearing loss and muscle strains.  While the 
Board does not doubt the sincerity of the veteran's belief 
that his disabilities are more severely disabling than they 
are currently rated, as a lay person without the appropriate 
medical training or expertise, he simply is not competent to 
provide a probative opinion on a medical matter-such as the 
severity of a current disability as evaluated in the context 
of the rating criteria.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the 
claims for compensable ratings for hearing loss of the left 
ear and muscle strains of the left leg must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims for increased ratings, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

Service connection for high cholesterol is denied.

Entitlement to a compensable rating for hearing loss of the 
left ear is denied.

Entitlement to a compensable rating for muscle strains of the 
left leg is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


